DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



35 USC § 102
Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Komatsubara et al (US 2016/0257905)
Regarding Claims 1 and 3-5:
Komatsubara et al (US 2016/0257905) discloses a composition comprising a base oil of a dibasic acid ester of azelaic acid and 2-ehtylhexanol having a 40°C kinematic viscosity of 10.3mm2/s a 100°C kinematic viscosity of 2.9 mm2/s and a VI of 138 [0093] (i.e.di ethyl hexyl azelate) (Base oil B-1) [0093] (meeting the limitations of formula (I) of the claims and for the diester to have a kinematic viscosity at 100°C from 2.5 to 3.5 mm2/s and a VI from 110-175).

    PNG
    media_image1.png
    474
    691
    media_image1.png
    Greyscale

And comprising a boronated succinimide (i.e. meeting the limitation for a dispersant contributing boron)  2 % by mass boron and weight average molecular weight 1000 [0095] and an additive package C-1 wear inhibitor extreme pressure agent, etc.
The succinimide includes:

    PNG
    media_image2.png
    902
    594
    media_image2.png
    Greyscale

Including a polybutenyl group [0065] (meeting the limitation of claims for a boron containing dispersant and for a poly iso butenyl succinimide or poly alkenyl succinic anhydride which has been borated of the claims esp. claim 4)

Which is borated 
    PNG
    media_image3.png
    449
    602
    media_image3.png
    Greyscale

Table 1 Examples all have the base oil B-1 and a second base oil (meeting the limitations of the claims for an additional base oil (i.e. claim 5 and claims 10 and 15) where the base oil mixture kV at 100 is 5.03 or 5.02 or 5.05 mm2/s and base oil mixture VI is 144, 134, 136, 149 etc.
The composition comprises 200 ppm boron by virtue of the boron containing succinimide dispersant.   (see Examples in table 1 such as example 1) (meeting the limitation for 75-500 ppm boron from a dispersant of the claims)

    PNG
    media_image4.png
    559
    1150
    media_image4.png
    Greyscale

Showing the diester of di 2 ethylhexyl azelate with kinematic viscosity of 2.9 mm2/s at 100°C and VI of 138 [0093] meeting the limitations of formula ((1) and Kv and VI of claims 1, 6 and 11), the additional base oil (meeting claims 5, 10 and 15), the borated succinimide with 200 ppm boron, the additive package including those of claim 3, 8 and 13)  the composition comprises additives such as a viscosity modifier and performance additive package having  a wear inhibitor an extreme pressure agent, a metal deactivator, a friction modifier, a defoaming agent [0097] (meeting the limitations of claims 3, 8 and 13)
The composition has sufficient extreme pressure properties and wear resistance and reduces metal to metal friction coefficient and can be applied to an automobile transmission and gear system [0017] [0017]  It is tested with an internal combustion engine [0122] The composition provides fuel savings [0084] 



35 USC § 102/103
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Komatsubara et al (US 2016/0257905) as applied to claims 1 and 3-5 above
Regarding Claim 2:
Komatsubara discloses the limitations above set forth.  Komatsubara does not expressly disclose the HTHS at 80C of the composition of less than 4.5 mPa.s esp. of claim 2 (and of claims 7 and 12) – since the reference discloses the composition as claimed and teaches the claimed species of each component the composition will be expected to perform as claimed including but not limited to HTHS viscosity at 80C of less than 4.5 mPa.s or in the alternative in overlapping ranges of same as well as fuel efficiency and evaporation.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
35 USC § 103
Claims 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara et al (US 2016/0257905) as applied to claims 1-5 above alternatively further in view of Morita (US 2004/0176258)
Regarding Claims 6-15:
Komatsubara discloses the limitations above set forth.  The composition has sufficient extreme pressure properties and wear resistance and reduces metal to metal friction coefficient and can be applied to an automobile transmission and gear system [0017] [0017]  
Komatsubara teaches compositions used in engines transmissions and gears to reduce rotational resistance [0002]  Katsubara teaches the composition of lubricating oil for internal combustion engines it tested for oxidation stability JIS K 2514 4   [0122] The composition provides fuel savings [0084] (i.e. instant claim 11) rendering obvious to one of ordinary skill in the art at the time of filing the invention to try to use the composition of Katsubara in an internal combustion engine.
Assuming arguendo, it is not obvious to try to use the composition of Komatsubara in an internal combustion engine:

lubricating oil composition for use in gear oils, transmission as well as gasoline and diesel engines [0125] [0105] The composition comprises a boron containing dispersant in an amount of 0.02 to 0.1 mass % in terms of boron and also comprises an alkaline earth metal based detergent and an alkali metal borate or hydrate thereof (See claim 1 of reference.  The boron ashless dispersant is a succinimide modified with boron (See claim4 reference) 
The boron succinimide range of 0.02 to 0.1 mass percent in terms of boron provides improved inhibition of pitching or flaking while maintaining oxidation stability [0045] 
The succinimides include alkenyl succinic anhydride [0030-0034] 
The composition has a kinematic viscosity at 100 of 4 to 30 mm2/s [0104] 
The base oil may have any kinematic viscosity such as 1 to 20 mm/2 or 2 to 10 mms/2 at 100°C [0018] and includes diesters such as di-2-ethylhexyl adipate [0017] 
The composition includes additives such as friction modifiers, oxidation inhibitors extreme pressure and wear inhibitors, viscosity index improvers, etc. [0069] and other dispersants [070-0071]
It would have been obvious to try to use the composition of Komatsubara as an engine oil lubricating an engine as in Morita as it comprises the same/similar chemical components and it is known that these types of compositions may be multi-functional and used in gears, transmissions and internal combustion engine lubrication as taught by Morita.

35 USC § 102
Claim(s) 1, 3-6, 8-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Suzuki et al (US 2020/0181529 A1) as English translation for WO 2018/033785A1)
Regarding Claims 1, 3-6, 8-11 and 13-15:
Suzuki et al (US 2020/0181529 A1) as English translation for WO 2018/033785A1) discloses a lubricant composition comprising a base oil, a magnesium detergent (meeting the limitations of claims 3, 8 and 13) and further comprising a boron containing compound, and ZDDP (Abstract) the composition is for use in an internal combustion engine [0002] [0023][0025] (meeting the limitations for lubricating an engine)  and provide reduced friction and wear prevention properties [0008]  
The boron concentration is from 100 to 300ppm of the composition [0015] (within the claimed range with sufficient specificity as to anticipate the claimed invention)  (within the range of the claims of 75-500 ppm)  and is provided by an ashless dispersant containing boron [0017] The boron dispersant includes alkenyl succinimides which are treated with boron compounds such as alkenyl succinimides borated [0054-0058] such as polyisobutenyl succinimide with boron of 0.7 wt. [0106] 
The lubricating oil composition has a HTHS viscosity at 150°C of 1.5 to 2.9 mPas [0021] and the composition has a kinematic viscosity of less than 9.3 at 100°C [0022] 
The base oil comprises synthetic oils such as diesters of di 2 ethyl hexyl adipate [0028] (meeting the claimed formula and being one of the examples used in the instant application thereby meeting the limitations for kinematic viscosity and viscosity index) and has a kinematic viscosity at 100 °C of 2- 15 mm2/s [0029] and a VI of not less than 120 [0130] (overlapping the instantly claimed range of kinematic viscosity and VI)

    PNG
    media_image5.png
    110
    378
    media_image5.png
    Greyscale
(meeting the claimed formula (1) R being within the claimed range of 1-20 and n being within the claimed range of 1 to 8)
See table 1 1 or boron at 200 ppm or 100 ppm or 300 ppm. (meeting the limitations of the claims for 75-500 ppm boron)   "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.)
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962))
35 USC § 102/103
Claim(s) 2, 7, and 12 is/are rejected under 35 U.S.C. 102(a)(1)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suzuki et al (US 2020/0181529 A1) as English translation for WO 2018/033785A1) as applied to claims 1, 3-6, 8-11 and 13-15 above.
Regarding Claims 2, 7, and 12:
	Suzuki discloses the limitations above set forth.  Suzuki discloses the lubricating oil composition has a HTHS viscosity at 150°C of 1.5 to 2.9 mPas [0021] but does not expressly disclose the high shear viscosity at 80°C.  Since Suzuki discloses the composition as claimed, used for the same purpose (internal combustion engines) the examiner maintains that it will necessarily either meet the claimed range or, in the alternative, overlap same.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
Applicant is advised that should claims 6-10 be found allowable, claims 11-15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 accompanying this office action.  For example:
Kurihara et al (US 2006/0270567) discloses a lubricating oil composition comprising a base oil, a meal salicylate a phosphorus anti wear agent an ashless dispersant and an ashless antioxidant whether the composition contains boron in an amount of 0.01 to 0.15 mass % (Abstract)The base oil includes synthetic base oils of di -2- ethyl hexyl adipate for example [0039] and may be a blend of synthetic and other base oils [0040] The base oil kinematic viscosity will be 1-20 mm2/s at 100°C [0041]  The evaporation loss of base oil is 20 mass or less [0042] the VI of the base oil is 120 or higher or 135-180 [0043] The succinimide includes alkenyl succinmides [0098] including polybutenyl group succinimides and poly alkenyl succinimide anhydrides succinimides 
Dituro (US 6,774,091) discloses an engine oil lubricant composition comprising an oil soluble molybdenum additive, a base oil having 10-95 vol.% synthetic oil, a dispersant inhibitor ZDDP, a VI improver and a boron compound having effective amount of less than 1000 ppm of an elemental boron (See claim 1 reference) the base oil comprising 10-95 vol.% diester (See claim 4 reference) the diester includes di 2 ethyl hexyl azelate (See claim 12 reference) The composition may further comprise additional additives such as dispersant, corrosion and oxidation inhibitors, antiwear agents, etc. (C13 L40-46) The composition will comprise an anti wear extreme pressure agene having boron (C12 L45-65)  100 to 300 ppm boron or 166 ppm boron (C13 L15-20) The composition comprises a dispersant such as succinimides (C9 L25-35) and may be in an additive package (C9 L35-40 and C10 L37-52) 
Kusuhara (US 2018/0023026) discloses a lubricating composition for internal combustion engines with reduced friction and excellent fuel efficiency comprising a base oil a molybdenum friction modifier a salicylate detergent and a compound with an alkenyl group (Abstract) The composition will have HTHS at 150° of 1.9 to 2.4 mPa/s [0019] 
Srinivasan et al (US 5,891,786) discloses a lubricating fluid comprising boron of 0.001 to about 0.1 wt. % a hydrogenate poly alpha olefin oligomer with viscosity of 2-6 cSt at 100°C, a VI improver, an oil soluble dialkyl ester of C4 to C14 di carboxylic acid 
Table 1 shows an example having id iso octyl adipate and a borated succinimide dispersant (C15 L1-10)
Onumata et al (US 2015/0141305) discloses a lubricating oil composition for a comprising a base oil a phosphorus compound a salicylate/sulfonate and a boron modified ashless dispersant with 0.001 to 0.008 mass % boron and a friction modifier (Abstract) the base oil may include synthetic base oils such as di 2 ethyl hexyl sebacate and mixtures of base oils [0027][0020] the base oil will have a kinematic viscosity of 3.6 to 4.1 mm2/s at 100°C
Ohkubo et al (US 2018/0258366) disclose a lubricating oil composition have HTHS viscosity at 150°C of 1.3 to about 2.3 cP. The composition comprises a major amount of an oil of lubricating viscosity The oil of lubricating viscosity has Kv at 100°C of 1.5 to 6.0 and comprises a molybdenum succinimide complex (Abstract) 
The base oils includes synthetic lubricating oils which may be esters of dicarboxylic acids such ad phthalic acid and azelaic acid with alcohols such as 2-ethylhyexl, butyl, hexyl, etc. with specific esters of diisooctyl azelate, diisodecyl azelate, isoctyl phthalate, didedcyl phthalate, [0028] The base oil may be a blend of base oils [0033](meeting the limitations of claims 5, 10 and 15)
comprise detergent mixture [0042] (meeting the limitations of claims 3, 8 and 13) in amounts of 200-1000 ppm in terms of magnesium and 750-3000 in terms of calcium [0053-0055]viscosity modifier [0057] in amounts such as 0.5 to 15 wt.% [0059]
The composition has a HTHS viscosity at 150° C of 2.3 cP or less or 1.7 cP or less  [0060]
The composition has a viscosity index of at least 135 or at least 200 [0062] The composition has a kinematic viscosity at 100°C of 3 to 12 mm2/s [0063] The composition has phosphorus of 0.12 wt.% or less and sulfur of 0.2 or less [0064-0065] 
The composition may comprise additional additives such as dispersants, antioxidants, corrosion inhibitors etc. [0067] 
The dispersants include hydrocarbyl succinimides [0069] such as polyisobutenyl succinimides [0071] in ranges of 0.1 to 10 wt.% [0074]  which may be boronated [0072] 
The composition comprises 1 wt.% borated bis-succinmide dispersant [0123] in an example.
The composition is used in to lubricate an internal combustion engine (Claims 10-13 of reference)
See tables 2-4 where the composition comprises boron of 0.006 wt.% (i.e. 60 ppm)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1759